Citation Nr: 0108772	
Decision Date: 03/26/01    Archive Date: 04/03/01

DOCKET NO.  96-26 523	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for nicotine 
dependence, secondary to inservice tobacco use.

2.  Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD), hypertension, and circulatory 
problems, claimed as secondary to inservice-acquired nicotine 
dependence.

3.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

4.  Entitlement to service connection for a back disorder as 
secondary to service-connected rheumatic fever.

5.  Entitlement to a compensable rating for rheumatic fever.

6.  Entitlement to a total disability rating for compensation 
purposes on the basis of individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	James W. Stanley, Jr., Esquire


WITNESSES AT HEARINGS ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

R. Acosta, Counsel


INTRODUCTION

The veteran served on active duty from August 1952 to July 
1953.

The current appeal arose from an April 1996 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in No. Little Rock, Arkansas.  The RO denied entitlement 
to a compensable evaluation for rheumatic fever.  The veteran 
timely filed a notice of disagreement (NOD) with the 
foregoing denial, was issued a statement of the case (SOC), 
and filed a timely substantive appeal (SA).

The veteran and his wife provided oral testimony before a 
Hearing Officer at the RO in October 1996, a transcript of 
which has been associated with the claims file.

In July 1997 the RO denied entitlement to service connection 
for a skin disorder, headaches, hypertension, diabetes, 
impotence, a back disorder, and anxiety as secondary to 
service-connected rheumatic fever.  The veteran filed a 
timely notice of disagreement with the foregoing denial.

In March 1998 the RO denied entitlement to service connection 
for nicotine dependence as secondary to tobacco use; chronic 
obstructive pulmonary disease, hypertension, and circulatory 
problems as secondary to nicotine dependence; PTSD; varicose 
veins; and recurrent staph infections.  A timely NOD was 
filed with the foregoing denial, and the RO issued a SOC in 
April 1998, addressing the above issues with the exception of 
varicose veins and recurrent staph infections, and initially 
addressing the claim of entitlement to service connection for 
a back disorder as secondary to service-connected rheumatic 
fever..  A timely SA was submitted thereafter.

The veteran and his wife provided oral testimony before a 
Hearing Officer at the RO in May 1998, a transcript of which 
has been associated with the claims file.  The hearing 
testimony referable to service connection for a back disorder 
is construed as a notice of disagreement with the April 1998 
denial of this claim.  In October 1998 the RO issued a 
supplemental statement of the case (SSOC) addressing the 
claim of service connection for a back disorder as secondary 
to service-connected rheumatic fever.  A SA received in 
November 1998 noted that it was in response the previously 
denied claims.

The veteran and his wife presented oral testimony before a 
Hearing Officer at the RO in October 1999, a transcript of 
which has been associated with the claims file.  

In March 2000 the RO denied entitlement to a TDIU, and 
affirmed the prior denial of entitlement to a compensable 
evaluation for rheumatic fever.  The above denial was 
followed by a timely NOD, an SOC, and SA.

The veteran and his wife provided oral testimony before the 
undersigned Member of the Board of Veterans' Appeals (Board) 
at the RO in October 1999, a transcript of which has been 
associated with the claims file.

The denials of the claims of entitlement to service 
connection for a skin condition, headaches, hypertension, 
diabetes, impotence, and an anxiety disorder, claimed as 
secondary to service-connected rheumatic fever, as indicated 
above, were followed by a timely filed NOD.  

When there has been an initial RO adjudication of a claim and 
an NOD as to its denial, the appellant is entitlement to an 
SOC.  See, Manlincon v. West, 12 Vet. App. 238 (1999), and 
Godfrey v. Brown, 7 Vet. App. 398 (1995).

A situation similar to the above involves the issues of 
entitlement to service connection for a disability manifested 
by recurrent staph infections and varicose veins.  As 
indicated above, timely NODs were entered with respect to the 
foregoing denials; accordingly, an SOC must be issued by the 
RO.  Manlincon, Godfrey, supra.


REMAND

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

The veteran contends that he is entitled to service 
connection for all the disabilities listed above, and to a 
compensable rating for the service-connected rheumatic fever, 
as well as to a TDIU.  After a review of the evidentiary 
record, the Board is of the opinion that additional 
development should be undertaken by the RO prior to appellate 
review.  

In particular, it is noted that, on November 9, 2000, while 
this appeal was still pending, the President signed the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (to be codified as amended at 
38 U.S.C. §§ 5102, 5103, 5103A, and 5107).  

The VCAA in essence requires that VA undertake any additional 
development that may be necessary to substantiate a veteran's 
claim for VA benefits, regardless of whether the claim is 
well grounded or not.  The additional development may include 
securing any additional evidence identified by the claimant, 
and requesting a medical examination and a medical opinion, 
when necessary.  Also, the VCAA imposes upon VA certain 
additional notice duties.  Id.

The record shows that all the service connection claims 
hereby on appeal have been denied by the RO as not well 
grounded (see, rating decisions dated in July 1997 and March 
1998) and that, consequently, almost no additional 
development of the record, such as requesting medical 
examinations and opinions on causation, has been undertaken 
by the RO.  Also, regarding the issue of service connection 
for PTSD, it is noted that the veteran claimed, at the May 
1998 RO hearing, that he received the Purple Heart medal, 
which would evidence combat service, but that he lost the 
medal, and that had requested confirmation of this award from 
the National Personnel Records Center.  

It does not appear that the RO followed up on this aspect of 
the veteran's claim, and it thus remains unclear whether the 
veteran is in fact a combat veteran.  Therefore, on remand, 
pursuant to the provisions of the VCAA, the RO should take 
appropriate action to attempt to confirm whether the veteran 
in fact received the Purple Heart medal or any other 
medal/award evidencing combat exposure.  Thereafter, a VA 
PTSD examination should be scheduled.

Additionally, as noted earlier, the veteran needs to be 
issued an SOC on seven of the service connection issues 
listed above, in order for him to have an opportunity to 
perfect their appeal, if he wishes to do so.

The Board's present review of the record also shows that the 
service-connected rheumatic fever has not been re-examined by 
VA since December 1999, and that the veteran has continuously 
claimed that he suffers from verifiable symptoms of this 
disability that entitle him to a compensable rating.  

Thus, pursuant to the provisions of the VCAA, the veteran 
should be re-examined, in order to secure competent data 
sufficient to enable the RO to determine whether a 
compensable rating for the service-connected rheumatic fever 
is currently warranted.  See, also, Green v. Derwinski, 1 
Vet. App. 121, 124 (1991) ("Fulfillment of the statutory 
duty to assist ... includes the conduct of a thorough and 
contemporaneous medical examination, one which takes into 
account the records of the prior medical treatment, so that 
the evaluation of the claimed disability will be a fully 
informed one.").

In view of the above, this case is remanded for the following 
additional development:

1.  The veteran has the right to submit 
additional evidence and argument on the 
matters that the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).  In this regard, the RO 
should request the veteran to identify 
the names, addresses, and approximate 
dates of treatment for all medical care 
providers, VA and non-VA, inpatient and 
outpatient, who may possess additional 
records referable to treatment of the 
multiple disabilities at issue.  After 
obtaining any necessary authorization or 
medical releases, the RO should secure 
and associate with the claims file 
legible copies of the veteran's complete 
treatment reports from all sources 
identified whose records have not 
previously been secured.  Regardless of 
the veteran's response, the RO should 
secure all outstanding VA treatment 
reports.

All information which is not duplicative 
of evidence already received should be 
associated with the claims file.

2.  If the RO is unable to obtain any of 
the relevant records sought it shall 
notify the veteran that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claim.  VCAA of 2000, Pub. L. No. 
106-475, § 3(a), 114 Stat. 2096, 2096 
(2000) (to be codified as amended at 
38 U.S.C. § 5103A(b)(2)).

3.  The RO should arrange for a VA 
medical examination(s) of the veteran by 
an appropriate medical specialist(s) for 
the purpose of ascertaining the current 
nature and extent of severity of his 
service-connected rheumatic fever, and 
whether he has developed a back disorder 
secondary thereto.  

The claims file and a separate copy of 
this remand must be made available to and 
reviewed by the examiner(s) prior and 
pursuant to conduction and completion of 
the examination(s).  The examiner(s) must 
annotate the examination report(s) that 
the claims file was in fact made 
available for review in conjunction with 
the examination(s).  Any further 
indicated special studies must be 
conducted.

The examiner(s) should be asked to 
thoroughly review all the pertinent 
evidence in the claims folders, to 
include a December 1999 VA medical 
examination report addressing the 
service-connected rheumatic fever, prior 
to the examination.  The examiner(s) must 
be requested to express an opinion as to 
whether the veteran has acquired a back 
disorder as secondary to the service-
connected rheumatic fever.  

Any opinions expressed by the examiner(s) 
must be accompanied by a complete 
rationale.

4.  The RO should contact the National 
Personnel Records Center and any other 
appropriate service department to 
ascertain whether or not the veteran was 
in fact awarded a Purple Heart medal, or 
any other medal or award evidencing 
combat exposure.  Thereafter, the RO 
should undertake any necessary 
appropriate development to include 
scheduling the veteran for a VA 
examination(s), etc. if warranted.  

5.  The RO should issue an SOC addressing 
the denials of entitlement to service 
connection for impotence, diabetes, 
hypertension, skin disorder, headaches, 
and an anxiety disorder as secondary to 
service-connected rheumatic fever, and 
the denial of entitlement to service 
connection for staph infections and 
varicose veins.  The veteran should be 
advised of the need to file an SA within 
the requisite period of time if he wishes 
appellate review.

6.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination report(s) 
and required opinions to ensure that they 
are responsive to and in complete 
compliance with the directives of this 
remand and if they are not, the RO should 
implement corrective procedures.  The 
Board errs as a matter of law when it 
fails to ensure compliance, and further 
remand will be mandated.  Stegall v. West, 
11 Vet. App. 268 (1998).  

The RO must also review the record to 
ensure that all notification and 
development action required by the VCAA is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.

7.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should re-
adjudicate the claims on appeal.

If the benefits requested on appeal are not granted to the 
veteran's satisfaction, the RO should issue a SSOC.  The SSOC 
must contain notice of all relevant actions taken on the 
claims for benefits, to include a summary of the evidence and 
applicable law and regulations considered pertinent to the 
issues currently on appeal.  A reasonable period of time for 
a response should be afforded.  Thereafter, the case should 
be returned to the Board for final appellate review, if 
otherwise in order.  By this remand, the Board intimates no 
opinion as to any final outcome warranted.  No action is 
required of the veteran until he is notified by the RO; 
however, the veteran is hereby notified that failure to 
report for a scheduled VA examination(s) without good cause 
shown may adversely affect the outcome of his claims.  
38 C.F.R. § 3.655 (2000).



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


